EXHIBIT Joel P. Moskowitz Phil Bourdillon/Gene Heller Chief Executive Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. RECEIVES $8.3 MILLION CERAMIC BODY ARMOR ORDER FOR U.S. MARINES Costa Mesa, Calif.—June 18, 2009—Ceradyne, Inc. (Nasdaq: CRDN) announces receipt of a $8.3 million delivery order from the U.S. Marine Corps, Quantico, Virginia. This order is for Enhanced Small Arms Protective Inserts (ESAPI) expected to be delivered in full by September David Reed, Ceradyne’s President North American Operations, commented, “We are pleased to receive this Marine order. This order is a delivery order against a larger Indefinite Delivery/Indefinite Quantity (ID/IQ) contract previously announced.
